DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending in the instant application.

Priority
This application, filed on August 26, 2020, claims under 35 U.S.C. §119 the priority to Korean Patent Application No. 10-2019-0124523, filed on October 8, 2019, and No. 10-2020- 0015847, filed on February 10, 2020.
Information Disclosure Statements
	Applicants’ Information Disclosure Statements, filed on 08/26/2020, and 08/25/2021 have been considered.  Please refer to Applicant’s copies of the PTO-1449 submitted herewith.

	
Response to Restriction Requirement
Applicant’s election without traverse of Group I (i.e. claims 1-10) in the reply filed by Applicant’s representative Charles Y. Park on 09/06/2022 is acknowledged. 


Status of the Claims
	Claim 11 is withdrawn from further consideration by Examiner as being drawn to non-elected inventions under 37 CFR 1.142(b) responding to the restriction requirement.  Claims 1-10 are under examination on the merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003010646A (“the `646 publication”).

Applicant’s claim 1 is drawn to a low-temperature de-NOx catalyst using a ceria-alumina complex support, manufactured by impregnating noble metal and metal oxides into the ceria-alumina complex support synthesized by treating a ceria precursor and an alumina precursor in a predetermined mass ratio by a co-precipitation method.

The `646 publication discloses a NOx storage catalyst in combination with hydrogen generation catalyst to reduce NOx in exhaust gas from a diesel engine.   The NOx storage catalyst is obtained by supporting a NOx storage material and a noble metal on an oxide carrier. The oxide carrier is selected from alumina, silica, titania, zirconia, ceria, or a composite oxide composed of a plurality of these types.  The NOx storage material is one or more selected from an alkali metal, an alkaline earth metal, or a rare earth element. The noble metal is preferably Pt having a high NO oxidizing activity. But in some cases, other noble metal such as Rh, Pd, Ir or the like can also be used.  The loading amount of the NOx storage material is preferably in the range of 0.01 to 1.0 mol per liter of oxide carrier, and the loading amount of the noble metal is preferably in the range of 0.1 to 10 g per liter of oxide carrier. See pages 4-5 of the specification of the `646 publication (i.e. English translation included).  In addition, Example 1 of the `646 publication discloses a method for preparing the NOx storage catalyst as following:  0.2 mol (75.1 g) of aluminum nitrate nonahydrate was mixed with 2000 ml of ion-exchanged water and dissolved by stirring with a propeller stirrer for 5 minutes. 304 g of an aqueous cerium nitrate solution having a concentration of 28% by weight (corresponding to 0.5 mol in terms of CeO2) was mixed therein, and the mixture was further stirred for 5 minutes. 177 g of 25% aqueous ammonia was added to the obtained mixed aqueous solution, and the mixture was further stirred for 10 minutes to obtain an aqueous solution containing a precipitate. This was subjected to an aging step of heat treatment at 120°C. for 2 hours under a pressure of 2 atm, and the precipitate was aged.  The aged Al2O3-CeO2 precipitate was calcined at 400°C for 5 hours, and further calcined at 600°C for 5 hours to prepare a composite Al2O3-CeO2 oxide powder, which is composed of about 89% by weight of CeO2 and about 11% by weight of Al2O3.  Next, 85 g of said composite Al2O3-CeO2 oxide powder, 100 g of ceria sol having a solid content of 15% by weight, and ion-exchanged water were mixed and pulverized to prepare a slurry.  A cordierite honeycomb substrate having a capacity of 35 cc and a cell number of 200 / in2 was wet-coated with the slurry, and dried at 200°C for 1 hour, and calcinated at 500 °C for 3 hours to form a product having 4g of coated layer.  The honeycomb substrate having the coating layer was impregnated with a predetermined amount of an aqueous solution of platinum nitrate, dried and calcinated to carry 2% by weight of Pt.  In addition, a predetermined amount of a predetermined concentration of barium acetate aqueous solution was impregnated, dried and calcined to carry 0.008 mol of barium. This was treated with an ammonium carbonate aqueous solution, and the supported barium was carbonated. Thus, a NOx storage catalyst was prepared.  See pages 5-6 of the specification of the `646 publication.   Therefore, the `646 publication anticipates claims 1, 3, and 5-8.

In terms of claim 2, wherein the ceria precursor includes one of cerium chloride (CeCl3), cerium sulfate (Ce(SO4)2), and cerium nitrate hydrate (Ce(NO3)3 6H2O), the `646 publication discloses a ceria precursor is an aqueous cerium nitrate solution having a concentration of 28% by weight.  Because claimed ceria-alumina complex support is prepared in an aqueous solution of cerium nitrate hydrate, the final product of ceria-alumina complex support prepared with an aqueous cerium nitrate solution having a concentration of 28% by weight disclosed in the `646 publication would be the same or substantially the same ceria-alumina complex support of claim 2.   Therefore, the `646 publication anticipates claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the `646 publication in view of Pereda-Ayo et al., Catalysis Today, (2015), v241, p133-142, and Bueno-Lopez et al., Applied Catalysis B: Environmental, (2016), v198 p189-199

Determination of the scope and content of the prior art (MPEP §2141.01)
The `646 publication discloses a NOx storage catalyst in combination with hydrogen generation catalyst to reduce NOx in exhaust gas from a diesel engine.   The NOx storage catalyst is obtained by supporting a NOx storage material and a noble metal on an oxide carrier. The oxide carrier is selected from alumina, silica, titania, zirconia, ceria, or a composite oxide composed of a plurality of these types.  The NOx storage material is one or more selected from an alkali metal, an alkaline earth metal, or a rare earth element. The noble metal is preferably Pt having a high NO oxidizing activity. But in some cases, other noble metal such as Rh, Pd, Ir or the like can also be used.  The loading amount of the NOx storage material is preferably in the range of 0.01 to 1.0 mol per liter of oxide carrier, and the loading amount of the noble metal is preferably in the range of 0.1 to 10 g per liter of oxide carrier. See pages 4-5 of the specification of the `646 publication (i.e. English translation included).  In addition, Example 1 of the `646 publication discloses a method for preparing the NOx storage catalyst as following:  0.2 mol (75.1 g) of aluminum nitrate nonahydrate was mixed with 2000 ml of ion-exchanged water and dissolved by stirring with a propeller stirrer for 5 minutes. 304 g of an aqueous cerium nitrate solution having a concentration of 28% by weight (corresponding to 0.5 mol in terms of CeO2) was mixed therein, and the mixture was further stirred for 5 minutes. 177 g of 25% aqueous ammonia was added to the obtained mixed aqueous solution, and the mixture was further stirred for 10 minutes to obtain an aqueous solution containing a precipitate. This was subjected to an aging step of heat treatment at 120°C. for 2 hours under a pressure of 2 atm, and the precipitate was aged.  The aged Al2O3-CeO2 precipitate was calcined at 400°C for 5 hours, and further calcined at 600°C for 5 hours to prepare a composite Al2O3-CeO2 oxide powder, which is composed of about 89% by weight of CeO2 and about 11% by weight of Al2O3.  Next, 85 g of said composite Al2O3-CeO2 oxide powder, 100 g of ceria sol having a solid content of 15% by weight, and ion-exchanged water were mixed and pulverized to prepare a slurry.  A cordierite honeycomb substrate having a capacity of 35 cc and a cell number of 200 / in2 was wet-coated with the slurry, and dried at 200°C for 1 hour, and calcinated at 500 °C for 3 hours to form a product having 4g of coated layer.  The honeycomb substrate having the coating layer was impregnated with a predetermined amount of an aqueous solution of platinum nitrate, dried and calcinated to carry 2% by weight of Pt.  In addition, a predetermined amount of a predetermined concentration of barium acetate aqueous solution was impregnated, dried and calcined to carry 0.008 mol of barium. This was treated with an ammonium carbonate aqueous solution, and the supported barium was carbonated. Thus, a NOx storage catalyst was prepared.  See pages 5-6 of the specification of the `646 publication.   

Pereda-Ayo et al. discloses influence of ceria loading on the NOx storage and reduction performance of model Pt-Ba/Al2O3 NSR (NOx storage and reduction) catalyst.  Bueno-Lopez et al. discloses several 15%Ba-1.5%Pt-Ce/Al2O3 catalysts were prepared with increasing ceria loading from 0 to 20.3 wt.%.  Low Ce loaded catalyst (i.e. Ba-Pt-4.5%Ce/Al2O3) was able to promote nitrate formation readily at low temperature, while nitrites were predominated for high loaded Ce (i.e. Ba-Pt-15.4%Ce/Al2O3), see Abstract at p.133, Figs. 7-8 and Fig. 8 at p.140.

Bueno-Lopez et al. discloses NOx storage and reduction over copper-based catalyst on BaO/CeO2 support, and CuO/BaO, see p. 190, Fig. 2 at p.191, Fig. 4 at p.193.  In addition, Bueno-Lopez et al. discloses addition of ceria to Pt-Ba/Al2O3 catalyst has a positive effect on NOx reduction with H2, because it lowers the thermal threshold for hydrogen activation, see right column, p.189. 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 4 and the `646 publication is that the prior art does not teach the mass ratio between the alumina precursor and the ceria precursor is 3:1 to 5:1.    Instead, the prior art teaches the mass ration is 75.1g: 304gx28%= 75.1 : 85.1.  

The difference between Applicant’s claim 9 and the `646 publication is that the prior art does not teach the catalyst prepared from a mixture comprises a copper oxide precursor and barium oxide precursor.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, claim 4 would have been obvious over the `646 publication 
 because the difference of the mass ratio between the alumina precursor and the ceria precursor is further taught and/or suggested by Pereda-Ayo et al.  Pereda-Ayo et al. discloses the influence of ceria loading on the NOx storage and reduction performance of model Pt-Ba/Al2O3 NSR (NOx storage and reduction) catalyst. Pereda-Ayo et al. discloses several 15%Ba-1.5%Pt-Ce/Al2O3 catalysts were prepared with increasing ceria loading from 0 to 20.3 wt.%.  One ordinary skilled in the art would be motivated to optimizing (i.e. increasing) the mass ratio between the alumina precursor and the ceria precursor based on the teaching by Pereda-Ayo et al. 

Claim 9 would have been obvious over the `646 publication because the difference of not teaching the catalyst prepared from a mixture comprises a copper oxide precursor and barium oxide precursor, Bueno-Lopez et al. discloses NOx storage and reduction over copper-based catalyst on BaO/CeO2 support, and CuO/BaO, see p. 190, Fig. 2 at p.191, Fig. 4 at p.193.  One ordinary skilled in the art would be motivated to include CuO/BaO in the catalyst support to improve the catalyst’s performance.

In terms of claim 10, wherein a mass ratio between the copper oxide precursor and the barium oxide precursor is 1:1, Bueno-Lopez et al. discloses NOx storage and reduction over copper-based catalyst on CuO/BaO, see Fig. 2 at p.191, Fig. 4 at p.193.
	

Conclusions
Claims 1-10 are rejected.
Claim 11 is withdrawn.
	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731